PER CURIAM.
We conclude the trial judge should have granted the motion for disqualification, but note that our conclusion is not a comment on the fairness of the trial judge. The petition for writ of prohibition is granted, however, we assume it will be unnecessary to issue the formal writ. We are confident that the trial judge will, upon receipt of this opinion, enter an order of recusal from this cause and the cause, thereafter, will be reassigned to a new trial judge according to the established procedures utilized in the Second Judicial Circuit.
PETITION GRANTED.
BARFIELD, KAHN and BROWNING, JJ., concur.